DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Supplemental After Final Amendment
	This Office Action is responding applicant’s supplemental After Final amendment filed on 10/12/2021.  Claims 5 and 14 have been cancelled.  Claims 1-3, 6, 10-12, 15, and 20-21 have been amended.

Response to Arguments
	The Bradshaw/Martin rejection have been withdrawn in view of applicant’s amendment and remarks.

Allowable Subject Matter
Claims 1-4, 6-13, and 15-27 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claims 1, 6, 10, and 15, the art of record when considered alone or in combination neither anticipates nor renders obvious a lower extremity garment and a method of supporting the ankle of a user, comprising said support structure further including a semi-rigid foot pad that is connected to said semi-rigid member and that is integrated with said 
Regarding dependent claims 2-4, 7-9, 11-13, and 16-27, they are allowed due to their dependencies on respective independent claim. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Figures 3-9 in Bradshaw of U.S. Patent Application Publication No. US 2014/0358057 illustrates exploded view of ankle orthosis (1) and Figures 1-2 and illustrates the orthosis (1) worn over the sock (37).  Bradshaw invention does not disclose the support structure (2, 3) further including a semi-rigid foot pad that is integrated with the base portion of the flexible sock.  Bradshaw invention does not disclose support structure (2, 3) being fixedly connected to flexible sock (37).  Bradshaw does not disclose said support structure being fixedly connected to said flexible sock such that the support structure, including the semi-rigid foot pad and the semi-rigid member, and the flexible sock together form an integrated lower extremity garment, having the support structure integrated with said flexible sock, that is configured to be slid over the end of the user’s foot with the user’s placed into an open end of the flexible sock and the integrated lower extremity garment then slid over the user’s foot.

Vargas of U.S. Patent Application Publication No. US 2006/0026740 discloses a palate sock (10), Figure 1 illustrates sock (11) comprising a foot plate (16) and a support structure (15), Paragraph 0016 in Vargas describes medial support member (15) extending over the arch of the foot at the midsection to provide support for the metatarsals and lateral cuneiform bones.  Vargas does not explicitly discloses the support structure (15) including a semi-rigid member that is integrated with leg portion of the sock (11).  
Diemer of U.S. Patent Application Publication No. US 2017/0127759, Figure 1 illustrates a foot liner (20) with lateral and medial flanges (40) placed within orthopedic boot (100).  Diemer lacks a flexible sock and a support structure including a semi-rigid support member.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMTU TRAN NGUYEN whose telephone number is (571)272-4799. The examiner can normally be reached 9am-5pm, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael E Bredefeld can be reached on 571-270-5237. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAMTU T NGUYEN/Examiner, Art Unit 3786